--------------------------------------------------------------------------------

Exhibit 10.3
 
AUBURN SAVINGS BANK, FSB
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), is made this 15th day of August, 2008, by and
between AUBURN SAVINGS BANK, FSB, a federally chartered savings bank (the
“Bank”), and Allen T. Sterling (“Executive”).


WHEREAS, Executive serves in a position of substantial responsibility; and


WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and


WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.     Employment. The Bank will employ Executive as its President and Chief
Executive Officer and, as such, Executive will be responsible for the overall
management of the Bank, including responsibility for establishing the business
objectives, policies and strategic plan of the Bank in conjunction with the
Board of Directors of the Bank (the “Board”).  Executive shall also have all
additional powers commonly incident to his position, or which, consistent with
his position, the Board delegates to Executive. Executive also agrees to serve,
if elected, as a director of the Bank and as an officer and/or director of any
subsidiary or affiliate of the Bank and to carry out the duties and
responsibilities reasonably appropriate to those offices.


2.     Location.  Executive shall be principally located at the principal
administrative offices of the Bank, which are currently located at 325 Sabattus
Street, Lewiston, Maine.


3.     Term.


(a)           The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the second anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.


(b)           During the 30-day period concluding on each anniversary of the
Effective Date, the disinterested members of the Board may extend the Agreement
term for an additional year, so that the remaining term of the Agreement again
becomes twenty-four (24) months, unless Executive elects not to extend the term
of this Agreement by giving written notice in accordance with Section 17 of this
Agreement.


4.     Base Compensation.


(a)           For his services as President and Chief Executive Officer, the
Bank agrees to pay Executive an annual base salary at the rate of $103,700 per
year, payable in accordance with the Bank’s standard payroll policies and
practices for officers of the Bank.  Executive will receive no additional
compensation for his service as a director of the Bank or as an officer and/or
director of any subsidiary or affiliate of the Bank.
 

--------------------------------------------------------------------------------


 
(b)           During the term of this Agreement, the Board will review the level
of Executive’s base salary at least annually, based upon factors deemed relevant
to the Board in its sole discretion, in order to determine Executive’s base
salary through the remaining term of the Agreement.


5.     Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Bank may sponsor for or award from time
to time to senior management employees.


6.     Benefit Plans. Executive will participate in life insurance, medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements that the Bank may sponsor or maintain for
the benefit of its employees.


7.     Vacations and Leave.  Executive may take vacations and other leave in
accordance with the Bank’s policy for senior executives, or otherwise as
approved by the Board.


8.     Expense Payments and Reimbursements. The Bank will reimburse Executive
for all reasonable out-of-pocket business expenses incurred in connection with
his services under this Agreement upon substantiation of such expenses and in
accordance with applicable policies of the Bank.


9.     Loyalty and Confidentiality.


(a)           During the term of this Agreement, Executive will devote all his
business time, attention, skill, and efforts to the faithful performance of his
duties under this Agreement; provided, however, that from time to time,
Executive may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations that will not present any conflict of
interest with the Bank or any of its subsidiaries or affiliates, unfavorably
affect the performance of Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation. Executive will not engage in any
business or activity contrary to the business affairs or interests of the Bank
or any of its subsidiaries or affiliates.


(b)           The Executive understands and agrees that the Executive's
employment creates a relationship of confidence and trust between the Executive,
on the one hand, and the Bank, on the other hand, with respect to all
Confidential Information (as defined in Section 9(c) below).  At all times, both
during the period of the Executive's employment by the Bank and after the
termination of the Executive’s employment, the Executive shall keep in
confidence and trust all such Confidential Information and, except as required
by law, shall not use or disclose any such Confidential Information other than
for the benefit of the Bank without the written consent of the Bank.


(c)           “Confidential Information” means information belonging to the Bank
or its affiliates that is of value to the Bank or its affiliates in the course
of conducting their business and the disclosure of which could result in a
competitive or other disadvantage to any of them.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) that have
been discussed or considered by the management of the Bank or its
affiliates.  Confidential Information includes information developed by the
Executive in the course of the Executive's employment by the Bank, as well as
other information to which the Executive may have access in connection with the
Executive's employment.  Confidential Information also includes the confidential
information of others, including suppliers and customers, with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive's duties under Section 9(b).
 
-2-

--------------------------------------------------------------------------------


 
10.   Termination and Termination Pay. Subject to Section 11 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:


(a)           Death. Executive’s employment under this Agreement will terminate
upon his death during the term of this Agreement, in which event Executive’s
estate will receive the base compensation and any accrued and unpaid bonus due
to Executive through the date of death.  No further compensation or benefits
shall be provided in the event of a termination under this Section 10(a), except
to the extent required by law or under the terms of Company’s benefit plans or
programs.


(b)           Disability.  Executive’s employment under this Agreement will
terminate upon Executive’s Disability upon 30 days' written notice by the
Bank.  For purposes of this Agreement, “Disability” shall be defined as any
mental or physical condition that, with or without reasonable accommodation,
prevents Executive from performing his duties for a period of twenty consecutive
weeks, or for shorter periods aggregating twenty weeks in any twelve (12) month
period during the Term.  No further compensation or benefits shall be provided
in the event of a termination under this Section 10(b), except to the extent
required by law or under the terms of Company’s benefit plans or programs.


(c)           Termination for Cause.


(i)           The Company may terminate this Agreement, immediately upon written
notice to Executive, for Cause.  In the event of a termination for Cause,
Executive shall only be entitled to such base compensation as may have been
earned and unpaid through the date of termination and no further compensation or
benefits shall be provided, except to the extent required by law or under the
express terms of Bank’s other benefit plans or programs.


(ii)           For purposes of this Agreement, “Cause” shall mean Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or  material breach of any
provision of this Agreement.


(d)           Voluntary Termination by Executive. Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty (60)
days prior written notice to the Board. Upon Executive’s voluntary termination,
he will receive only his compensation and vested rights and benefits through the
date of his termination. Following termination pursuant to this Section 10(d),
Executive will be subject to the restrictions set forth in Section 10(f) of this
Agreement for a period of one (1) year from his termination date.


(e)           Without Cause or With Good Reason.


(i)           In addition to termination pursuant to Sections 10(a) through
10(d), the Bank may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, by written notice to the Board, immediately terminate
this Agreement at any time within ninety (90) days following an event
constituting “Good Reason,” as defined below (a termination “With Good Reason”).
 
-3-

--------------------------------------------------------------------------------


 
(ii)           Subject to Section 11 of this Agreement, in the event of
termination Without Cause or With Good Reason, Executive will receive his base
salary as of one (1) year from the date of termination, with such amount paid in
one lump sum within ten (10) calendar days of his termination. Executive will
also continue to participate in any benefit plans of the Bank (subject to the
terms and conditions of such plans) that provide medical, dental and life
insurance coverage for the twelve (12) calendar months following such
termination.


(iii)           For purposes of this Agreement, “Good Reason” exists if, without
Executive’s express written consent, any of the following occur:


(1)           a material reduction in Executive’s responsibilities or authority
in connection with his employment with the Bank;


(2)           assignment to Executive of duties of a non-executive nature or
duties for which he is not reasonably equipped by his skills and experience;


(3)           a reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 11 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts Executive was entitled to receive prior to the Change in Control;


(4)           termination of incentive and benefit plans, programs or
arrangements, or reduction of Executive’s participation, that is not applicable
to other similarly situated participants and to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;


(6)           a requirement that Executive relocate his principal business
office or his principal place of residence outside of the area consisting of a
thirty-five (35) mile radius from the current main office and any branch of the
Bank, or the assignment to Executive of duties that would reasonably require
such a relocation; or


(7)           liquidation or dissolution of the Bank.


(iv)           Notwithstanding the foregoing, a reduction or elimination of
Executive’s benefits under one or more benefit plans, programs or arrangements
maintained by the Bank as part of a good faith, overall reduction or elimination
of such plans or benefits, applicable to all participants in a manner that does
not discriminate against Executive (except as such discrimination may be
necessary to comply with law), will not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the same type or to
the same general extent as those offered under such plans prior to the reduction
or elimination are not available to other officers of the Bank or any affiliate
under a plan or plans in or under which Executive is not entitled to
participate.


(v)           Notwithstanding anything to the contrary contained in this
Agreement, in order to be eligible for payment of the severance benefits set
forth in this Section 10(e), Executive must first within the ten (10) day period
following termination (1) execute and deliver to the Bank a general release and
waiver of claims in a form reasonably satisfactory to the Bank, be and remain in
full compliance with all obligations under this Agreement, and agree to
cooperate reasonably with the Bank at the Bank’s sole expense and upon the
Bank’s reasonable request for a period of twelve (12) months following the
termination, and (2) resign from any and all positions, including, without
limitation, as a director or officer, that the Executive then holds with the
Bank, any affiliate of the Bank, or any benefit plan of the Bank or any of its
affiliates.
 
-4-

--------------------------------------------------------------------------------


 
(f)           Continuing Covenant Not to Compete or Interfere with
Relationships. Notwithstanding anything to the contrary contained in this
Agreement, during the term of this Agreement and following a termination by the
Bank or Executive pursuant to Section 10(d) or 10(e):


(i)           Executive’s obligations under Section 9(b) of this Agreement will
continue in effect; and


(ii)           during the period ending on the first anniversary of the
termination, Executive will not serve as an officer, director or employee of or
consultant to any bank holding company, bank, savings association, savings and
loan holding company, mortgage company, credit union or other financial
institution that both (1) offers products or services competing with those
offered by the Bank and (2) has one or more offices or branches located within
thirty-five (35) miles from the main office or any branch of the Bank and,
further, Executive will not interfere in any way with the relationship of the
Bank, its subsidiaries or affiliates and any of their employees, agents, or
representatives.


(iii)           during the period ending on the first anniversary of such
termination, Executive (1) shall not, directly or indirectly, recruit or
otherwise solicit, induce or influence any person to leave employment with the
Bank (other than terminations of employment of subordinate employees undertaken
in the course of Executive's employment with the Bank) and (2) shall not solicit
or encourage any customer or supplier to terminate or otherwise modify adversely
its business relationship with the Bank other than actions taken by Executive in
good faith in the ordinary course of business during the course of Executive’s
employment with the Bank.  Nothing contained in this Section 10(f)(iii) shall
restrict Executive from advertising employment opportunities to the general
public or from hiring individuals who have not been directly or indirectly
solicited, induced or influenced by Executive to leave employment with the Bank.


(g)           To the extent Executive is a member of the Board on the date of
termination of employment with the Bank, Executive will resign from the Board
immediately following such termination of employment with the Bank. Executive
will be obligated to tender this resignation regardless of the method or manner
of termination, and such resignation will not be conditioned upon any event or
payment.  Executive acknowledges that termination of his employment shall
constitute cause for removal of his position on the Board by either the other
members of the Board or the stockholders of the Bank.


11.   Termination in Connection with a Change in Control.


(a)           For purposes of this Agreement, a “Change in Control” means any of
the following events:


(i)           Merger: Auburn Bancorp, Inc. (the “Company”) merges into or
consolidates with another entity, or merges another corporation into the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation;


(ii)           Acquisition of Significant Share Ownership: There is filed, or is
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s voting securities, but this
clause (ii) shall not apply to beneficial ownership of Company voting shares by
Auburn Bancorp, MHC or held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;
 
-5-

--------------------------------------------------------------------------------


 
(iii)           Change in Board Composition: During any period of two
consecutive years, individuals who constitute the Company’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of the Company’s Board of Directors; provided, however, that
for purposes of this clause (iii), each director who is first elected by the
board (or first nominated by the board for election by the members) by a vote of
at least two-thirds (2/3) of the directors who were directors at the beginning
of the two-year period shall be deemed to have also been a director at the
beginning of such period; or


(iv)           Sale of Assets: The Company or the Bank sells to a third party
all or substantially all of its assets.


Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank’s mutual holding company parent, Auburn Bancorp, MHC,
from mutual to stock form, i.e., a “second step conversion,” constitute a
“Change in Control” for purposes of this Agreement.


(b)           Termination. If within the period ending one year after a Change
in Control, (i) the Bank terminates Executive’s employment without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the Bank
will, within ten (10) calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to two times Executive’s
average annual taxable compensation (as reported on Form W-2) over the five (5)
most recently completed calendar years (or years of employment, annualized for
partial years of employment, if less than five), ending with the year
immediately preceding the effective date of the Change in Control. The cash
payment made under this Section 11(b) shall be made in lieu of any payment also
required under Section 10(e) of this Agreement because of Executive’s
termination of employment; however, Executive’s rights under Section 10(e) are
not otherwise affected by this Section 11. Following termination of employment,
Executive will also continue to participate in any benefit plans of the Bank
(subject to the terms and conditions of such plans) that provide medical, dental
and life insurance coverage until the earlier of: (i) Executive’s death; (ii)
Executive’s employment by another employer other than one of which he is the
majority owner; or (iii) twenty-four (24) months after his termination of
employment.


12.   Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Executive in connection with
his successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Bank take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Bank to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Bank must make payment or take action under this Agreement.


13.   Limitation of Benefits Under Certain Circumstances. Notwithstanding any
other provision of this Agreement, in the event that it is determined by the
Bank in its reasonable discretion that the payments and benefits pursuant to
Section 11 of this Agreement, either alone or together with other payments and
benefits Executive has the right to receive from the Bank, would constitute a
“parachute payment” under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), the payments and benefits pursuant to Section 11 shall be
reduced to the minimum extent necessary to result in no portion of the payments
and benefits under Section 11 being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.
 
-6-

--------------------------------------------------------------------------------


 
14.   Injunctive Relief. Upon a breach or threatened breach of Section 10(f) of
this Agreement or the prohibitions upon disclosure contained in Section 9(b) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Bank under this Agreement.


15.   Successors and Assigns.


(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.


(b)           Since the Bank is contracting for the unique and personal skills
of Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Bank.


16.   No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


17.   Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at its principal business office and to Executive
at his home address as maintained in the records of the Bank.


18.   No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.


19.   Amendment and Waiver.


(a)           No amendments or modifications to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver or such term or condition for the future as to any act other than that
specifically waived.
 
-7-

--------------------------------------------------------------------------------


 
20.   Applicable Law. Except to the extent preempted by federal law, the laws of
the State of Maine shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.


21.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.


22.   Headings. Headings contained in this Agreement are for convenience of
reference only.


23.   Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.


24.   Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 24, this Section 24 shall
prevail.


(a)           The Bank’s Board of Directors may terminate Executive’s employment
at any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause as defined in Section
10(c) of this Agreement.


(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.


(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.


(e)           All obligations under this Agreement shall terminate, except to
the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution: (i) by the Director of the Office of
Thrift Supervision (OTS), or his designee, at the time the Federal Deposit
Insurance Corporation (FDIC) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the
Director of the OTS (or his designee) at the time the Director (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.
 
-8-

--------------------------------------------------------------------------------


 
(f)           Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on August
15, 2008.


AUBURN SAVINGS BANK, FSB


By:
/s/ Rachel A. Haines
   
Rachel A. Haines
    Senior Vice President and Treasurer  





EXECUTIVE
     
/s/ Allen T. Sterling
 
Allen T. Sterling
 

 
 
-9-